Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner) | | 1 | ‘ ] )

JUN 3 0 2021

Mark C. McCantt, Clerk
U.S. DISTRICT COURT

 

UNITED STATES DISTRICT COURT

for the

Northern District of Oklahoma [-|

910V- 269TCK- JFJ

Case No.

10th Division

|. Sharelle M Wilson

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) Yes [_]No

I, Tracey E Persons? Deborrah Ludi Leitch

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list af names. Do not include addresses here.)

ee OOOO ee SS

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6

se
The Parties to This Complaint

A. The Plaintiff(s)

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Sharelle Wilson

 

3171 S 129th E Ave #2090

 

 

 

Tulsa OK 74134
City State Zip Code

tulsa

9185218658

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

Name
Job or Title (if known)
Address

County
Telephone Number

E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (i/known)
Address

County
Telephone Number
E-Mail Address (if known)

Deborrah Ludi Leitch

 

 

 

 

Judge

500 S Denver Ave

Tulsa OK 74103
City State Zip Code

Tulsa

(918) 596-5420

 

 

Individual capacity [| Official capacity

Tracey E Persons

 

 

 

 

 

Attorney

616 S Boston Ave ste 307

Tulsa Ok 74116
City State Zip Code

Tulsa

9182057177

 

 

Individual capacity [] Official capacity

Page 2 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (ifknown)

 

 

[ Individual capacity [ | Official capacity
Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

42 U.S.C 1453d(k) 15 usc1692 e, [4 USC §110], 15 USC 78ff, 15 USC 1, 15 USC 1692j, 48 USC §
52.212-5

 

Cc Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Il.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed,
SEE ATTACHED

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?
in a district court

 

What date and approximate time did the events giving rise to your claim(s) occur?
June 21 @ 2pm

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)
SEE ATTACHED

 

Page 4 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV,

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Location infomation, trespass, violated rights of due process

Due to lack of communication from state employees, a default judgment was ordere. Plaintiff is unsure in his own
capacity within the proceedings because of this action. Plaintiffs SSN, name and address is being used without
authorization for location information. Trespass. The furnishing of deceptive forms with use of Trade name
(SHARELLE MARIE WILSON) given protected material under threat, duress, and/or coercion. Defamation of
Character by posting full nameon public site with out proper warrant, Posting Plaintiffs locating information for
the public through through various websites. Plaintiff has been harassed, threatened, and forced into an
unknown contract unwillingly without full disclosure. No warrant or summons or affidavift has been provided only
copies and some copies posted on oscn.net are different from what actors are posting to my door. Only a copy
has been provided, which is not a true bill. If there is no true bill written under the penalty of perjury by the injured
party, then this is evidence of fraud. That is a very serious injury to the Plaintiff being that equity is being withheld
from the plaintiff. COUNTY of TULSA COURT did not provide copy of 1099 B or 1009 010. Plaintiff has provided
numerous documentation at his own expense with state officials.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Plaintiff demands that the Court dismiss all allegation brought on by defendants. Plaintiff demands all private
intellectual property, tangible and intangible be returned to the Plaintiff. Plaintiff request that all attorney fee's be
paid by defendant for the relation to the work interacting within the pleadings. Plaintiff demands monetary
restitution in accordance with fee schedule onfile at county court house. Document will made avalible at request.
The man named Chris broke in and went through my personal IRS documents and certificates and mail to get
my information to use against me with ouut having any prior contract agreement or authorization to use any of it.

Based of his criminal activity he has brought a frivilous claim against me in the name of someone else alledging
to have landlord tenant relationship.

 

Page 5 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. ‘Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: C0 [2y) | Zo |

Signature of Plaintiff BAe ~2O¥

Printed Name of Plaintiff = N\\(\ye\\P M \Ni\Son

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

 

City

Telephone Number

State

Zip Code

 

E-mail Address

 

Page 6 of 6
Attachment to Complaint for Violation of Civil Rights

Section D Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the
District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983, explain how each
defendant acted under color of state or local law. If you are suing under Bivens, explain how
each defendant acted under color of federal law. Attach additional pages if needed

Incompetence, negligence, and/or criminality of Judge Deborrah Ludi Leitch making a judgment
without a required prerequisite due process hearing under codes pursuant to allegations after
being made aware of my request and shown the statute that governs this case. [42 U.S.C
1453d(k)] Administration of property without rights or contract [cf. Grand Theft ] Simulation of
the legal process [Cf. Texas Penal Code - PENAL § 32.48] Unauthorized Practice of law [Cf.
Oklahoma Rules of Professional Conduct 5.5] and A falsifies/forged forcible entry document by
Tracey E Persons

Section C What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

| saw a man on my security camera broke into the home. | arrived at the home to open the door
and realized the locks have been changed. The next day | go to change locks back and police
showed up telling me that a neighbor called the police for a break-in. | advised him of the
situation. My sister Whitney is a witness to all of this. A man shows up who matches the image
from my security camera stating that he is the owner of the home. The police tell him that he
cannot break in and change my locks, and he needs to handle this in court and allows me to
finish changing the locks back. A week later | see on my camera someone place something on
my door, | check oscn.net and run my name to see that some entity by the name of B. Conner is
claiming forcible entry and detainer that | had refused to pay rent and when asked to leave |
refused. Unfortunately, | have never met anyone by the name B. Conner. The man that broke
into my home introduced himself as Chris. The alleged summons that was placed on my door
had numerous false statements and did not come with an affidavit which it states it did come
with one. After looking up the Oklahoma code for forcible entry §21 -1351. | see that my right to
due process was violated as it states that a required Administrative hearing must be done prior
to any district court proceedings. | put this information on the record as well as hand-delivered
copies of these findings to prevent any unlawful ruling. A few days later checking oscn.net | find
they conducted this hearing in district court completely ignoring Oklahoma and HUD statutes
and codes meanwhile using those codes against me without proof of authorization to use HUD
codes pursuant to 48 USC § 52.212-5.
